 

Exhibit 10.1

 



Media Advertising Agreement

 

This Agreement (the “Agreement”) is made this October 3rd, 2017 (the “Execution
Date”), by and between Al & J Media INC. Located at 48 Wall Street, 11th Floor,
New York, New York 10005 hereinafter sometimes referred to as Consultant and
IsoRay, Inc. 350 Hills Street Suite 106, Richland, WA 99354, United States
hereinafter sometimes referred to as the Company.

 

WHEREAS, Consultant is a media company which specializes in assisting companies
identify the proper media outlets which allow companies to disseminate
information about their business plan. AI & J Media INC. does not and will not
promote said company. The Consultant is strictly a media agent for advertising.

 

WHEREAS, the Company, its subsidiaries, affiliates, directors, representatives
and clients, collectively referred to as the Company, desires to have Consultant
identify and arrange meeting(s) with advertising sources for IsoRay, Inc.

 

WHEREAS, the Company desires to retain Consultant for the purposes of consulting
with the Company for potential sources of media in addition to making strategic
advertising introductions.

 

WHEREAS, Consultant is willing to accept the Company as a client.

 

NOW THEREFORE, in consideration of the mutual covenants herein contained, it is
agreed:

 

1.ENGAGEMENT: Consulting services (the “Services”) consist of the following:
Consultant will introduce the Company to potential sources of media, marketing
agreement(s) and/or other strategic alliances which may benefit the Company in
the performance of implementing its business plan(s), including but not limited
to radio and television media spots; various media publications; and internet
podcasts.

 

2.TIME OF PERFORMANCE: The Services to be performed under this Agreement shall
commence upon execution of this Agreement and shall continue until completion,
which is generally expected to be one hundred and eighty (180) days. Company
obtains the right to cancel after the first 90 days.

 

3.COMPENSATION TO BE PAID BY THE COMPANY: The Company agrees to pay a fee to
Consultant for the Services described herein and pay for work performed on
behalf of the Company in the form of cash and/or common stock as agreed by the
parties. Said fees are payable as follows:

i$20,000 USD due in cash at execution of this Agreement,

ii250,000 AT THE MARKET ISR warrants that are based off execution date and are
due at execution of this agreement.

iii$20,000 USD due in cash 30 days after execution of this Agreement,

iv$20,000 USD due in cash 60 days after execution of this Agreement,

v$20,000 USD due in cash 90 days after execution of this Agreement,

 



1 

 

 

vi250,000 AT THE MARKET ISR warrants that are based off execution date and are
due 90 days after execution of this agreement.

vii$20,000 USD due in cash 120 days after execution of this Agreement,

viii$20,000 USD due in cash 150 days after execution of this Agreement.

viiii.Initial warrants shall vest immediately. Second warrant award will be
issued after 90 day cancellation period expires. If Agreement is cancelled,
total warrants issue will be $250,000.

 

All cash payments shall be made by wire transfer as follows:

Account Name: Al & J Media, Inc.

TD Bank, 535 Columbus Ave., New York, NY 10024

ABA No. 026013673

Account No.: 4315085393

 

4.LIMITATION OF LIABILITY: If Consultant fails to perform its duties under the
Agreement, its entire liability to the Company shall not exceed the amount of
compensation Consultant has received from the Company. The company’s entire
liability under this contract shall not exceed the payment in cash.

 

5.CONFIDENTIALITY/NONDISCLOSURE/NON-CIRCUMVENTION:

 

iUntil such time as the same may become publicly known, Consultant agrees that
any information of a confidential nature will not be revealed or disclosed to
any person or entity, except in the performance of this Agreement, and upon
written request of the Company all materials provided by the Company will be
returned to the Company.

 

6.NOTICES: All notices hereunder shall be in writing and addressed to the party
at the address herein set forth, or at such other address as to which notice
pursuant to this section may be given, and shall be given by personal delivery,
by certified mail, express mail, or national overnight courier services. Notices
will be deemed given upon the earlier of the actual receipt or three (3)
business days after being mailed or delivered to such courier service.

 

Notices shall be addressed to Consultant at:

 

Al & J Media INC.
48 Wall Street, 11th Floor
New York, NY 10005
United States

 

Notices shall be addressed to Company at:

 

IsoRay, Inc.
350 Hills Street
Suite 106
Richland, WA 99354
United States

 



2 

 

 

Any notices to be given hereunder will be effective if executed by and sent by
the attorneys for the parties giving such notice, and in connection therewith
the parties and their respective counsel agree that in giving such notice such
counsel may communicate directly in writing with such parties to the extent
necessary to giving such notice.

 

7.SEPARABILITY: If one or more of the provisions of this Agreement shall be held
invalid, illegal or unenforceable in any respect, such provision, to the extent
invalid, illegal or unenforceable, and provided that such provision is not
essential to the transaction provided for by this Agreement, shall not affect
other provisions hereof, and the Agreement shall be construed as if such
provision had been contained herein.

 

8.MISCELLANEOUS:

 

iGoverning Law: This Agreement shall be governed by the laws of the State of New
York, New York County, and of the United States District Court for the Southern
District of New York for any lawsuits, actions or other proceedings arising out
of or relating to this Agreement and agree not to commence any such lawsuit,
action or other proceeding except in such courts. The Company and the Consultant
further agree that service of any process, summons, notice or document by mail,
return receipt requested, to the address of such party set forth above shall be
effective service of process for any lawsuit, action or other proceeding brought
against such party in any such court. The Company and the Consultant hereby
irrevocably and unconditionally waive any objection to the laying of venue of
any lawsuit, action or other proceeding arising out of or relating to this
Agreement in the courts of the State of New York, New York County, and of the
United States District Court for the Southern District of New York, and hereby
further irrevocably and unconditionally waive and agree not to plead or claim in
any such court that any such lawsuit, action or other proceeding brought in any
such court has been brought in an inconvenient forum.;

 

iiCurrency: In all instances, references to dollars shall be deemed to be United
States dollars;

 

iiiAmendment: This Agreement may only be amended or modified in a writing signed
by both of the parties and referring to this Agreement.

 

Entire Agreement: This Agreement constitutes the entire agreement and final
understanding of the parties with respect to the subject matter of this
Agreement and supersedes and terminates all prior and/or contemporaneous
understandings and/or discussions between the parties, whether written or
verbal, express or implied, relating in any way to the subject matter of this
Agreement. Executed as a sealed instrument as of the day and year first above
written.

 



3 

 

 



Al & J Media INC.         By: /s/ Alexander Antonopoulos     Mr. Alexander
Antonopoulos, Duly Authorized Signatory         IsoRay, Inc.         By:   /s/
Thomas C. LaVoy         Mr. Thomas C. LaVoy CEO  



 



4 

